J-S24014-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF R.L., (MINOR    :   IN THE SUPERIOR COURT OF
CHILD)                             :        PENNSYLVANIA
                                   :
                                   :
APPEAL OF: R.L.-K., FATHER         :
                                   :
                                   :
                                   :
                                   :   No. 1550 WDA 2016

          Appeal from the Order Entered September 13, 2016
          In the Court of Common Pleas of Washington County
                  Orphans’ Court at No(s): 63-16-0278

IN RE: ADOPTION OF R.L., (MINOR    :   IN THE SUPERIOR COURT OF
CHILD)                             :        PENNSYLVANIA
                                   :
                                   :
APPEAL OF: R.L-K., FATHER          :
                                   :
                                   :
                                   :
                                   :   No. 1551 WDA 2016

          Appeal from the Order Entered September 13, 2016
          In the Court of Common Pleas of Washington County
                  Orphans’ Court at No(s): 63-16-0277



IN RE: ADOPTION OF O.L., (MINOR    :   IN THE SUPERIOR COURT OF
CHILD)                             :        PENNSYLVANIA
                                   :
                                   :
APPEAL OF: R. L.-K., FATHER        :
                                   :
                                   :
                                   :
                                   :   No. 1552 WDA 2016

          Appeal from the Order Entered September 13, 2016
          In the Court of Common Pleas of Washington County
               Orphans’ Court at No(s): No. 63-16-0273
J-S24014-17



BEFORE:      PANELLA, J., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, J.                              FILED APRIL 18, 2017


        R.L.-K. (“Father”) appeals from the orders entered on September 13,

2016, terminating his parental rights to his children, twin sons, R.L. and

R.L., (born in July 2011); and daughter, O.L., (born in October 2012)

(collectively, the “Children”), pursuant to the Adoption Act, 23 Pa.C.S.A. §

2511(a)(1), (2), (5), and (b).1 We affirm.

        In its opinion, the trial court set forth the factual background and

procedural history of this appeal, including describing Mother’s involvement

as it is important to Father’s claims. See Trial Court Opinion, 12/2/16, at 1-

5.2



____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  The trial court terminated the parental rights of the Children’s mother, V.C.
(“Mother”). Mother has not filed an appeal from the termination of her
parental rights to the Children, nor is she a party to the instant appeal.
2
  In its opinion entered with the termination orders, the trial court noted that
Mother has five children who were subjects of the termination proceedings.
Only the three children at issue here were fathered by Father, however.
Their two siblings who were subjects of the evidentiary hearing are not
subjects of this appeal. C.R. is the father of K.R., a female born in
September 2008, and K.C., a male born in October 2010, who is blind and
autistic. See N.T., 5/24/16, Vol. I, at 14. In addition, Mother and Father had
a male baby, R.L., born in December 2015, who is not part of these
proceedings. See Trial Court Opinion, 9/13/16, at 1-2; see also N.T.,
5/24/16, Vol. I, at 14.



                                           -2-
J-S24014-17


      On March 2, 2016, Washington County Children and Youth Social

Services Agency (“CYS” or “the Agency”) filed a petition to involuntarily

terminate Father’s parental rights with regard to each of the Children. On

May 24, 2016, June 21, 2016, and June 22, 2016, the trial court held

evidentiary hearings on the termination petitions. Mother and Father were

present and represented by counsel. C.R., the father of two of Mother’s

children, did not appear. The Children were represented by a Guardian ad

Litem (“GAL”). CYS, Mother, Father, and the GAL submitted suggested

findings of fact and conclusions of law to the trial court.

      The trial court stated its findings of fact with regard to the evidentiary

hearings as follows.

              CYS first became involved with this family in 2008. The
      [C]hildren were previously adjudicated dependent and the case
      subsequently successfully closed in 2013. In January of 2015,
      the case was opened again after CYS received a report that
      Mother was using cocaine and not caring for the [C]hildren
      properly. The [m]other accepted voluntary services. On April 9,
      2015, CYS was asked by the police to come to the home. The
      [m]other and [f]ather were engaged in a verbal domestic
      dispute; when the police arrived, the [m]other appeared under
      the influence and the [f]ather was being aggressive. The house
      was in poor condition. The [C]hildren were removed from the
      home and have been in placement since. The [C]hildren were
      adjudicated dependent on April 30, 2015. The [C]hildren were
      initially placed with the [f]ather’s mother; they were removed in
      July of 2015 due to the grandmother’s positive drug test. [K.C.]
      was placed with [D.P.], [Father’s] aunt and foster mom. The
      other four children were placed in the foster home of [D. and M.
      C.], where they have remained.

      At the dependency hearing, the Juvenile Court judge ordered the
      Mother and both [f]athers to obtain a drug and alcohol
      evaluation and follow through with any recommended treatment,

                                      -3-
J-S24014-17


     to obtain a mental health evaluation and follow through with any
     recommended treatment, and to participate in a parenting
     program and to maintain stable housing.

     [C.R.], the father of the two oldest children, has had no contact
     with his children since they have been in placement. When the
     children were placed, CYS attempted to contact [C.R.] and were
     unable to do so. They spoke with [C.R.’s] mother, who told them
     [C.R.] wanted nothing to do with the children or with CYS.
     [C.R.] has no relationship with the children.

     Recognizing the special needs of [K.C.] and the good care that
     [D.P.] is providing and acknowledging the strong bond between
     [D.P.] and [K.C.], the [m]other has voluntarily relinquished her
     parental rights to [K.C.]. [D.P.] is supportive of continued
     contact between [K.C.] and the [m]other[,] and maintains a
     close relationship with the foster family and with [K.C.’s] four
     siblings. The baby [R.L.] is also placed with Ms. [P.]

     Since the children were removed from her care in April of 2015,
     the [m]other has engaged in the services asked of her but has
     not successfully completed any of them. For drug and alcohol
     treatment, the [m]other initially attended Wesley Spectrum. In
     July of 2015, she began a parenting program through Justice
     Works. Mother was evicted in June of 2015 and was homeless
     until February 2015. In August of 2015, Mother moved to
     Florida, hoping to get housing and employment and wanted to
     have the [C]hildren placed with her there. She returned to
     Pennsylvania in early October. In the interim, the drug and
     alcohol and parenting program had discharged her for non-
     compliance. The [m]other and [f]ather obtained housing
     together in February of 2016. It is a two[-]bedroom apartment.
     The [m]other and [f]ather’s relationship appears to be stable
     and close.

     The [m]other obtained a mental health evaluation in March of
     2016. Mother was asked to participate in an interactional
     evaluation with the [C]hildren. It was initially scheduled for
     November 2015 and December of 2015[,] and Mother failed to
     attend. She finally met with Dr. Rosenblum on March 18, 2016.
     Dr. Rosenblum reported that Mother displayed patience with the
     [C]hildren and that the [C]hildren were happy to see her and
     have an attachment with her. He also reported that Mother
     provided no structure during this time together, did not initiate

                                   -4-
J-S24014-17


     any play or exchange with the [C]hildren and lacked focus. Dr.
     Rosenblum found the [C]hildren to be very challenging with
     significant behavior issues and the [m]other failed to
     acknowledge or understand any of the [C]hildren’s issues. Dr.
     Rosenblum supported the goal of adoption; he opined that the
     [C]hildren have already experienced the grief and loss of
     separation from their mother[,] and no substantial harm would
     be caused by a termination at this time.

     After Mother returned from Florida, she again began parenting
     services with Justice Works but was non-compliant and
     discharged in February 2016 with minimal progress noted. She
     restarted services with them at the direction of Juvenile Court on
     March 27, 2016[,] and has been participating with the program
     two times a week at her home.

     Mother received a mental health evaluation on March 8, 2016.
     She was recommended to participate in a dual diagnosis
     program (drug and alcohol and mental health). The [m]other
     denies having a drug problem and denies the use of illegal
     drugs, except for trying cocaine with a friend in January 2015.
     Since March 2015, CYS has tested 17 times; three times the
     [m]other has refused, which is considered a positive test. The
     last refusal was February 24, 2016.

     The [f]ather admits to a history of opiate dependency. He
     participated in an inpatient program through Greenbriar in
     September of 2015 and was successfully discharged to
     outpatient treatment with Wesley Spectrum. He now is in
     treatment with Freedom Health Care since February 2016.
     There are no reports of relapse. Father is receiving Suboxone
     treatment. His counselor reports that he is doing well and taking
     responsibility and is hopeful yet guarded on his prognosis.
     Father has not tested positive for opiates. He has tested positive
     for marijuana twice.

     The [f]ather did not participate in the interactional evaluation
     with Dr. Rosenblum. Father did not participate in the Family
     Group Decision Making meeting offered by CYS. Father was
     working with Justice Works in the parenting program in the fall
     of 2015. When Mother returned from Florida, Father became
     non-compliant and was discharged in November 2015. He has
     begun services again with Justice Works in April 2016.


                                   -5-
J-S24014-17


      The visits between the [C]hildren and Father go well. The
      [f]ather is active and involved with the [C]hildren. The visitation
      aide reported that the children are very affectionate with Father
      and that they interact well. The twins have had issues with food
      and will gorge themselves. The parents have been asked to bring
      to bring healthy snacks to visits, but they continue to bring only
      Oodles of Noodles and candy.

Trial Court Opinion, 9/13/16, at 2-5.

      At the conclusion of the hearing, the trial court found clear and

convincing evidence to terminate Father’s parental rights to the Children.

Father timely filed notices of appeal with concise statement of errors

complained of on appeal pursuant to Pa.R.A.P 1925(a)(2)(i) and (b) with

regard to the orders terminating his parental rights to each of his three

children. This Court, acting sua sponte, consolidated the appeals.

      In his brief on appeal, Father raises the following issues:

      I. Whether the trial court improperly terminated Father’s
      parental rights when evidence was presented that Father had
      made significant efforts to overcome his drug addiction and to
      remedy the conditions which led to the removal of the Minor
      Children and, therefore, it was reasonably possible that the
      conditions which led to the removal of the Minor Children would
      be remedied by Father so that he could be reunited with the
      Minor Children[?]

      II. Whether the trial court improperly terminated Father’s
      parental rights when evidence was presented that Father has a
      close bond with the Minor Child and that the Minor Child would
      suffer detrimental harm if the parent-child bond were severed[?]

Father’s Brief, at 7.

      Father argues that the trial court erred in terminating his parental

rights under § 2511(a) and (b) of the Adoption Act. He contends that the


                                     -6-
J-S24014-17


trial court failed to recognize the significant efforts that he made, before and

during the termination proceedings, to overcome his addiction to drugs and

to remedy other conditions that necessitated the removal of the Children.

Father also asserts that the trial court erred in finding a lack of a strong

bond between him and the Children and/or that termination of that bond

would not be detrimental to the Children given the “contradictive and

incomplete evidence” presented by the Agency on this issue. See Father’s

Brief, at 13.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. In re: R.J.T., 9
A.3d 1179, 1190 (Pa. 2010). If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. Id.; R.I.S., 36
A.3d 567, 572 (Pa. 2011) (plurality opinion)]. As has been often
      stated, an abuse of discretion does not result merely because
      the reviewing court might have reached a different conclusion.
      Id.; see also Samuel Bassett v. Kia Motors America, Inc.,
      34 A.3d 1, 51 (Pa. 2011); Christianson v. Ely, 838 A.2d 630,
      634 (Pa. 2003). Instead, a decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these
      cases. We observed that, unlike trial courts, appellate courts are
      not equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during
      the relevant hearing and often presiding over numerous other

                                     -7-
J-S24014-17


     hearings regarding the child and parents. R.J.T., 9 A.3d at 1190.
     Therefore, even where the facts could support an opposite
     result, as is often the case in dependency and termination cases,
     an appellate court must resist the urge to second guess the trial
     court and impose its own credibility determinations and
     judgment; instead we must defer to the trial judges so long as
     the factual findings are supported by the record and the court’s
     legal conclusions are not the result of an error of law or an abuse
     of discretion. In re Adoption of Atencio, 650 A.2d 1064, 1066
     (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. See In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

     Moreover, we have explained that

     [t]he standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

     This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of §

2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). We will focus on subsections (a)(2) and (b), and review the evidence

concerning Father and Mother together, as did the trial court, as it is

important to determining whether the termination of Father’s parental rights

was warranted. Section 2511(a)(2) and (b) provides as follows:

     § 2511. Grounds for involuntary termination


                                    -8-
J-S24014-17


      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     ***

         (2) The repeated and continued incapacity, abuse,
         neglect or refusal of the parent has caused the child to be
         without essential parental care, control or subsistence
         necessary for his physical or mental well-being and the
         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.

                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

      To satisfy the requirements of § 2511(a)(2), the moving party must

produce clear and convincing evidence regarding the following elements: (1)

repeated and continued incapacity, abuse, neglect or refusal; (2) such

incapacity, abuse, neglect or refusal caused the child to be without essential

parental care, control or subsistence necessary for his physical or mental

well-being; and (3) the causes of the incapacity, abuse, neglect or refusal

cannot or will not be remedied. See In re Adoption of M.E.P., 825 A.2d
1266, 1272 (Pa. Super. 2003). The grounds for termination of parental

rights under § 2511(a)(2), due to parental incapacity that cannot be

                                     -9-
J-S24014-17


remedied, are not limited to affirmative misconduct; to the contrary those

grounds may include acts of refusal as well as incapacity to perform parental

duties. See In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).

     Here, in its opinion, the trial court stated the following with regard to §

2511(a):

     “Parental duty is best understood in relation to the needs of a
     child. A child needs love, protection, guidance and support …
     parental obligation is a positive duty which requires affirmative
     performance … parental duty requires that a parent exert himself
     to take and maintain a place of importance in the child’s life.” In
     Re: Burns, 474 Pa. 615, 379 A.2d 535, 540 (1977). The
     [C]hildren have been out of the care of the parents for over one
     year. Neither parent is performing any day-to-day parental
     duties. Only during visitation do the parents have any
     responsibilities for their children. The visitation has been limited
     to supervised contact for a few hours per week. The [C]hildren
     were removed from the parents due to drug and alcohol abuse,
     ongoing domestic conflict, poor housing and inadequate
     parenting abilities. When children are placed outside of the home
     by the dependency court, the parents have a duty to work
     towards the return of the [C]hildren by cooperating with CYS to
     obtain the services necessary to become capable of performing
     parental responsibilities. In Re: G.-P.-R., 851 A.2d 967 (Pa.
     Super. 2004). “Parents are required to make diligent efforts
     toward the reasonably prompt assumption of full parental
     responsibilities.” In the Interest of A.L.D., 797 A.2d 326 (Pa.
     Super. 2002).

           The [m]other has not worked for the return of her four
     children with any haste. The [m]other started services, then
     became homeless, moved to Florida, returned, [and] remained
     homeless when a women’s shelter was available and could assist
     with services. For one year after the [C]hildren’s placement, the
     [m]other failed to complete any of the services asked of her.
     Only since March of 2016 has she been in services with any
     regularity. The [m]other’s overall parenting ability is marginal at
     best. She has failed to recognize any of the behavior and
     emotional problems of the four children, stating that none of
     those behaviors existed when they were in her care. However,

                                    - 10 -
J-S24014-17


     Dr. Rosenblum’s diagnoses of the [C]hildren belie that
     contention. The [C]hildren have been subjected to extreme
     neglect. When Mother was caring for five children, one of whom
     is blind and [requires] total care, understandably she was
     overwhelmed, but she sought no assistance and did not
     adequately attend to her children’s needs.She received parenting
     education when the case opened earlier and again in 2015 and
     now again in 2016. She has yet to successfully complete a
     parenting program, a drug and alcohol program, nor is she
     receiving regular mental health treatment. The fact that the
     [C]hildren have been out of the home for a year and the fact
     that Mother is again needing parenting classes support this
     [c]ourt's finding that the conditions that led to removal cannot
     be remedied by the [m]other. These four children are placed
     together and are happy and bonded with their foster family.
     They all have special needs which are being provided for by the
     foster family. The [C]hildren recognize their [m]other and have a
     bond with her, but it is not a close one. None of the [c]hildren
     have [sic] expressed a desire to live with her; in fact, they
     specifically expressed to the CASA [Court-Appointed Special
     Advocate] a desire not to be with her. She has been reportedly
     mean to them during visits, getting frustrated and yelling. The
     [C]hildren have been out of their home for over a year. They
     express a desire to remain in their current foster care home.
     They have a strong attachment to the foster parents who desire
     to adopt them and have shown a clear ability to parent them in a
     positive nurturing manner, dealing with their behavior and
     emotional issues appropriately. The [c]ourt finds that there will
     be no negative effect on the [C]hildren by severing the bond
     between the [m]other and the [C]hildren and that the
     termination best serves the needs and welfare of the [C]hildren.

     For the reasons set forth above, the [c]ourt finds that CYS has
     established by clear and convincing evidence that the [m]other’s
     rights should be terminated pursuant to 23 Pa.C.S.A.
     §2511(a)(1), (2) and (5) and that[,] pursuant to §2511(b), the
     termination of the Mother’s rights will best serve the needs and
     welfare of the [C]hildren.

     The [f]ather similarly has not acted with requisite swiftness in
     order to have his children returned to him. While he has been
     successful in drug and alcohol treatment since September of
     2015, he has just recently restarted the parenting program and
     is waiting to begin an anger management program. He had

                                  - 11 -
J-S24014-17


      completed much of the parenting program with the [C]hildren
      when the [m]other was in Florida. When she returned, however,
      Father backed off and essentially abandoned his efforts of being
      reunited with his children. He has had stable housing only since
      February of 2016. The conditions that led to the removal of the
      [C]hildren have not been remedied.

Trial Court Opinion, 9/13/16, at 5-9.

      In another opinion, the trial court stated as follows:

      The [C]hildren were adjudicated dependent in April 30, 2015 and
      it was clear that the Father’s (and Mother’s) incapacity, neglect
      or refusal caused the children to be without essential parental
      care, thus satisfying the first two elements. The issue was
      whether this incapacity, neglect or refusal could be remedied by
      the [f]ather. As stated, the [C]hildren were removed due to drug
      and alcohol issues, domestic conflict, inadequate parenting
      abilities and poor housing. At the time of the filing of the
      petition, CYS was working with the family for over a year before
      the petitions to terminate were filed. There was a previous
      involvement with the family when the [C]hildren were placed in
      foster care and eventually returned to the parents. (T.T. Vol. I,
      p. 17) The [f]ather’s efforts to remedy all of the conditions that
      led to the removal of the [C]hildren were insufficient. He did not
      do anything for four months except visit with the [C]hildren;
      then he began a drug treatment program which was ongoing and
      began a Suboxone treatment program in early 2016. At the time
      of the hearings, Father had yet to complete a parenting program
      or an anger management program. The [f]ather obtained
      housing just weeks before the petition was filed and just
      reconciled with Mother. The incapacity of the [f]ather caused the
      [C]hildren to be placed in foster care for extended periods of
      time in these children’s young lives. The [c]ourt found that
      providing Father with additional time was not likely to remedy
      the condition and causes of his incapacity.

Trial Court Opinion, 12/2/16, at 7-8.

      The termination of Father’s parental rights to the Children is warranted

pursuant to subsection (a)(2), as Father lacks parental capacity, and the

evidence showed that he will be unable to remedy that situation within a

                                     - 12 -
J-S24014-17


reasonable period of time, if ever. As there is competent evidence in the

record that supports the trial court’s findings and credibility determinations,

we find no abuse of the trial court’s discretion in finding that Father’s

parental rights should be terminated under § 2511(a)(2).

      Next, we address § 2511(b). We have explained that the focus in

terminating parental rights under subsection (a) is on the parent, but it is on

the child pursuant to subsection (b). See In re Adoption of C.L.G., 956
A.2d 999, 1008 (Pa. Super 2008) (en banc). In reviewing the evidence in

support of termination under subsection (b), our Supreme Court stated the

following:

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare of
      the child have been properly interpreted to include “[i]ntangibles
      such as love, comfort, security, and stability.” In re K.M., 53
A.3d 781, 791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481,
      485 (Pa. 1993)], this Court held that the determination of the
      child’s “needs and welfare” requires consideration of the
      emotional bonds between the parent and child. The “utmost
      attention” should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      In its opinion, the trial court stated the following with regard to

subsection (b):

      The issue of [§]2511(b) is more difficult. The [C]hildren have a
      bond with their father. Credible testimony has been offered that
      the [f]ather and the [C]hildren interact well with each other
      during the visits. The [f]ather is able to direct them; he

                                    - 13 -
J-S24014-17


     recognizes their behavior and emotional issues and deals with
     them appropriately. However, the strength of that bond has
     diminished over time. Ms. Gorman, the CASA, testified credibly
     that the [C]hildren want to live with their foster parents, that
     their mom and dad were mean and did not want to live with
     them. The [f]ather did not participate in the interactional
     evaluation that was set up specifically to address this issue.

     While Father offered an excuse of sleeping in and failing to
     confirm his need for transportation, he also expressed mistrust
     of the use of a psychologist selected by CYS. The [c]ourt finds
     that[,] while a bond exists, severing the bond will not cause
     significant harm as the [C]hildren have already experienced that
     loss. The [C]hildren desire to remain with the foster family. The
     Guardian ad Litem supports the termination as to all of the
     parents.

     In conclusion, the [c]ourt finds that CYS has proven by clear and
     convincing evidence that the [f]ather has failed to perform his
     parental duties for at least six months ([§2511(a)(1)]), that the
     [f]ather has shown an incapacity which has caused the
     [C]hildren to be without essential parental care ([§2511(a)(2)])
     and that the best interest of the [C]hildren will be served by the
     termination of his parental rights (§2511(b)).

Trial Court Opinion, 9/13/16, at 9-10.

     In another opinion, the trial court stated the following:

     The [C]hildren have a bond with their father. Credible testimony
     was offered that the Father and the [C]hildren interact well with
     each other during the visits. The [f]ather was able to direct
     them; he recognized their behavior and emotional issues and
     dealt with them appropriately. However, the strength of that
     bond has diminished over time. Ms. Gorman, the Court
     Appointed Special Advocate (CASA), testified credibly that the
     [C]hildren want to live with their foster parents, their mom and
     dad were mean and they did not want to live with them. (T.T.
     Vol. II, pp. 89-90) The [f]ather did not participate in the
     interactional evaluation that was set up specifically to address
     this issue. While Father offered an excuse of sleeping in and
     failing to confirm his need for transportation, he also expressed
     mistrust of the use of a psychologist selected by CYS. (T.T. Vol.
     IV, p. 114) The [c]ourt found that while a bond existed, severing

                                    - 14 -
J-S24014-17


      the bond would not cause significant harm as the [C]hildren
      already experienced that loss. The [C]hildren desired to remain
      with the foster family. The Guardian ad Litem supported the
      termination as to Father. (Proposed Findings of Fact and
      Conclusions of Law filed by Attorney Renee Colbert [GAL] on July
      14, 2016)
                                    ***

      Based upon the totality of the circumstances, the [c]ourt found
      that CYS proved by clear and convincing evidence that the
      [f]ather failed to perform his parental duties for at least six
      months [§2511(a)(1)], that the [f]ather showed an incapacity
      which has caused the [C]hildren to be without essential parental
      care [§2511(a)(2),] and that the best interest of the [C]hildren
      was served by the termination of his parental rights (§2511(b).)

Trial Court Opinion, 12/2/16, at 8-9.

      When evaluating a parental bond, the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well. Additionally, subsection (b) does not require a formal bonding

evaluation. See In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010).

Although it is often wise to have a bonding evaluation and make it part of

the certified record, “[t]here are some instances … where direct observation

of the interaction between the parent and the child is not necessary and may

even be detrimental to the child.” In re K.Z.S., 946 A.2d 753, 762 (Pa.

Super. 2008) (citation omitted).

      A parent’s abuse and neglect are likewise a relevant part of this

analysis:

      concluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be

                                    - 15 -
J-S24014-17


      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent … Nor
      are we of the opinion that the biological connection between [the
      parent] and the children is sufficient in [and] of itself, or when
      considered in connection with a child’s feeling toward a parent,
      to establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations

and quotation marks omitted). Thus, the court may emphasize the safety

needs of the child. See In re K.Z.S., 946 A.2d at 763-764 (affirming the

involuntary termination of the mother’s parental rights, despite the existence

of some bond, where placement with the mother would be contrary to the

child’s best interests, and any bond with the mother would be fairly

attenuated when the child was separated from her, almost constantly, for

four years).

      Our Supreme Court has observed that the mere existence of a bond or

attachment of a child to a parent will not necessarily result in the denial of a

termination petition, and that “[e]ven the most abused of children will often

harbor some positive emotion towards the abusive parent.” In re: T.S.M.,
71 A.3d at 267 (quoting In re K.K.R.-S., 958 A.2d at 535). The Supreme

Court instructed, “[t]he continued attachment to the natural parents, despite

serious parental rejection through abuse and neglect, and failure to correct

parenting and behavior disorders which are harming the children cannot be

misconstrued as bonding.” In re: T.S.M., 71 A.3d at 267 (quoting In re

                                     - 16 -
J-S24014-17


Involuntary Termination of C.W.S.M., 839 A.2d 410, 418 (Pa. Super.

2003) (Tamilia, J. dissenting)).

      We have explained that a parent’s own feelings of love and affection

for a child, alone, do not prevent termination of parental rights. See In re

Z.P., 994 A.2d at 1121. Further, this Court has stated: “[A] parent’s basic

constitutional right to the custody and rearing of … her child is converted,

upon the failure to fulfill … her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa. Super.

2004) (internal citations omitted). It is well-settled that “we will not toll the

well-being and permanency of [a child] indefinitely.” In re Adoption of

C.L.G., 956 A.2d at 1007 (citing In re Z.S.W., 946 A.2d 726, 732 (Pa.

Super. 2008) (noting that a child’s life “simply cannot be put on hold in the

hope that [a parent] will summon the ability to handle the responsibilities of

parenting.”)).

      After a careful review of the record in this matter, we find the record

supports the trial court’s factual findings, and the court’s conclusions are not

the result of an error of law or an abuse of discretion. See In re Adoption

of S.P., 47 A.3d at 826-27. There was sufficient, competent evidence in the

record for the trial court to find the grounds for termination of parental

rights under § 2511(a)(2), due to parental incapacity that cannot be

remedied. There was also sufficient, competent evidence in the record for


                                     - 17 -
J-S24014-17


the trial court to find that the Children’s best interests are served by their

foster parents, and that no bond exists between the Children and Father

such that the Children would suffer permanent emotional harm from the

termination of Father’s parental rights. We, therefore, affirm the orders

terminating Father’s parental rights with regard to the Children under §

2511(a)(2) and (b).

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/18/2017




                                    - 18 -